                Case 17-12560-JKS              Doc 4668         Filed 08/13/21        Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                                      Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                                      Case No. 17-12560 (JKS)
al.,1
                                                                            (Jointly Administered)
                           Remaining Debtors.
                                                                            Ref. Docket No. 4667


                                         AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

SHARNA WILSON, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action and Claims Solutions, Inc., located
   at 777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and
   am not a party to the above-captioned action.

2. On August 10, 2021, I caused to be served the “Notice of Submission of Proofs of Claim In
   Connection with the Liquidation Trust's Thirty-Fourth Omnibus (Substantive) Objection to
   Certain No Liability Claims,” dated August 10, 2021 [Docket No. 4667], by causing true and
   correct copies to be:

         a. enclosed securely in a postage pre-paid envelope and delivered via first class mail to
            the following party: McCabe Weisberg & Conway, LLC, Attn Michael K Pak Esquire,
            147 Foulk Road, Suite 204, Wilmington DE 19803, and

         b. delivered via electronic mail to those parties listed on the annexed Exhibit A.




1        The Remaining Debtors and the last four digits of their respective federal tax identification number are as
         follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
         LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423.




                                                          -1-
             Case 17-12560-JKS        Doc 4668      Filed 08/13/21   Page 2 of 4




3. The envelope utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”



                                                                  /s/ Sharna Wilson
                                                                  Sharna Wilson

  Sworn to before me this
  11th day of August , 2021
  /s/ Panagiota Manatakis
  Notary Public, State of New York
  No. 01MA6221096
  Qualified in Queens County
  Commission Expires April 26, 2022




                                              -2-
Case 17-12560-JKS   Doc 4668    Filed 08/13/21   Page 3 of 4




                    EXHIBIT A




                          -3-
Case 17-12560-JKS   Doc 4668   Filed 08/13/21   Page 4 of 4
